Citation Nr: 0102683	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected irritable bowel, status 
post laparoscopic Nissen fundoplication.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected chronic low back pain 
secondary to herniated disc with radicular symptoms, status 
post laminectomy and diskectomy.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to April 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the RO.  



REMAND

The veteran was most recently afforded VA examinations in 
relation to these conditions in September 1998; however, a 
review of evidence submitted subsequent to these 
examinations, in particular, statements from the veteran, 
appears to indicate that these conditions have worsened.  

Consequently, the Board finds that contemporaneous 
examinations of the veteran to determine the current severity 
of the service-connected irritable bowel condition and low 
back disability, as well as association with the claims file 
of any records of treatment or evaluation for these 
conditions, would materially assist in the adjudication of 
the veteran's claim.  

The Board emphasizes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Veterans Appeals (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the Board notes that the Court has recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected irritable bowel 
condition and low back disability since 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to 
determine the current severity of his 
service-connected irritable bowel 
condition.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
requested study.  Any symptoms or 
manifestations attributable to the 
service-connected disorder should be 
noted.  All indicated tests and studies 
should be performed in this regard, and 
all clinical findings should be set forth 
in detail.  A complete rationale for all 
opinions expressed should be provided.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
low back disability.  All indicated 
tests, including, but not limited to, X-
ray studies and range of motion studies, 
must be conducted.  The claims file and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the functional ability of the 
veteran's low back.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



